ACCEPTED
                                                                                                                      01-15-00381-CV
                                                                                                           FIRST COURT OF APPEALS
                                                                                                                   HOUSTON, TEXAS
                                                                                                                 12/7/2015 1:44:08 PM
                                                                                                                CHRISTOPHER PRINE
                                                                                                                               CLERK




                                                                                             FILED IN
                                                                                      1st COURT OF APPEALS
                                No. 01-15-00381-CV                                        HOUSTON, TEXAS
                                                                                      12/7/2015 1:44:08 PM
                                                                                      CHRISTOPHER A. PRINE
                          IN THE FIRST COURT OF APPEALS                                       Clerk

                                       HOUSTON, TEXAS

                                             Ali Yazdchi,

                                               Appellant

                                                    v.

                                      Wells Fargo Bank, NA,

                                                Appellee



                               Appeal from Cause No. 2014-23577
                           215th District Court ofHarris County, Texas
                                Hon. Elaine H. Palmer, Presiding




               Appellee Wells Fargo Bank, NA's Motion to Dismiss Appeal and
                        (2) Motion for Immediate Issuance of Mandate


To the Honorable First Court of Appeals:

       Pursuant to Texas Rule of Appellate Procedure 42.l(a)(l), Wells Fargo Bank, NA,

appellee, through its undersigned counsel, conferred with the appellant, Ali Y azdchi,

regarding the contents of this motion. Despite best efforts, the parties were unable to

agree on the language and relief to be submitted to this Court for consideraiotn. Given

the basis for appellant's restricted appeal, appellee files this in order promote efficiency

                                                   - 1-
APPELLEE WELLS FARGO BANK, NA'S MOTION TO DISMISS APPEAL
AND MOTION FOR IMMEDIATE ISSUANCE OF MANDATE
273548-01588
#414824



        Appellee Wells Fargo Bank, NA's Motion to Dismiss Appeal and Motion for Immediate Issuance of Mandate 000001
as appellee Wells Fargo Bank, NAhas agreed to vacate the Default Judgment entered by

the 215 111 District Court of Harris County, Texas on or about October 20, 2014 and

requests the Court dismiss the restricted appeal filed by Ali Yazdchi and remand the

matter to the trial court to proceed to a trial on the merits with costs taxed to the party or

parties incurring same. Concurrently with the filings of this Motion, Wells Fargo Bank

NA has filed a proposed Order for consideration with the trial court requesting the same

relief stated herein a copy of which is attached hereto.

       Wells Fargo Bank, NA also requests that the Court direct its clerk to issue the

mandate iimnediately pursuant to Texas Rule of Appellate Procedure 18.l(c).

                                                      Respectfully submitted,

                                                           Is/ Susan 0. Simpson
                                                      By_____________________________
                                                         Scott E. Hayes
                                                         State Bar No. 0928ooso
                                                         shayes@vilolaw .com
                                                         Susan Oliver Simpson
                                                         State Bar No. 24047555
                                                         ssimpson@vilolaw .com
                                                      VINCENT LOPEZ SERAFINO JENEVEIN, P.C.
                                                      1601 Elm Street, Suite 4100
                                                      Dallas, Texas 75201
                                                      Telephone: (214) 979-7400
                                                      Facsimile: (214) 979-7402

                                                      Counsel for Appellees




                                                   -2 -
AGREED, UNOPPOSED MOTION TO DISMISS APPEAL
AND MOTION FOR IMMEDIATE ISSUANCE OF MANDATE
273548-01588
#414824



        Appellee Wells Fargo Bank, NA's Motion to Dismiss Appeal and Motion for Immediate Issuance of Mandate 000002
                            CERTIFICATE OF CONFERENCE

       In compliance with Texas Rule of Appellate Procedure 10.1 (a)(S), I certify that

( 1) I have conferred with Ali Yazdchi, pro se Appellant, and (2) the parties could not

agree on the language or relief contained in the motion despite best efforts.

                                                         Is/ Susan 0. Simpson

                                                     Susan 0. Simpson


                                CERTIFICATE OF SERVICE

       I certify that a copy of this motion has been served today by certified mail, return

receipt requested and first-class United States mail on pro se appellant, properly posted

and deliverable as follows:

         Ali Yazdchi
         2100 Tanglewilde, #662
         Houston, Texas 77063
         Pro Se Appellant

                                                     Date: December 7, 2015

                                                        Is/ Susan 0. Simpson

                                                      Susan 0. Simpson




                                                   -3-
AGREED, UNOPPOSED MOTION TO DISMISS APPEAL
AND MOTION FOR IMMEDIATE ISSUANCE OF MANDATE
273548-01588
#414824



        Appellee Wells Fargo Bank, NA's Motion to Dismiss Appeal and Motion for Immediate Issuance of Mandate 000003
                                         CAUSE NO. 2014-23577

  WELLS FARGO BANK, NA,                                 §                    IN THE DISTRICT COURT
                                                        §
          Plaintiff,                                    §
                                                        §
  v.                                                    §                    215™ JUDICIAL DISTRICT
                                                        §
  ALI YAZDCHI,                                          §
                                                        §
          Defendant.                                    §                    HARRIS COUNTY, TEXAS

                                                    ORDER

        Wells Fargo Bank, NA agrees that the Default Judgment entered on October 20, 2014 in the

case styled and numbered Wells Fargo Bank, NA v. Ali Yazdchi Cause No. 2014-23577 in the 215th

District Court, Harris County, Texas should be vacated. It is therefore

        ORDERED that the Default Judgment entered on October 20, 2014 in that case styled and

numbered Wells Fargo Bank, NA v. Ali Yazdchi, Cause No. 2014-23577 in the 215 1h District Court,

Harris County, Texas is hereby vacated.

        It is FURTHER ORDERED that by copy ofthis order, the matter styled and numbered Wells

Fargo Bank, NA v. Ali Yazdchi, Cause No. 2014-23577, Cause No. 2014-23577 in the 215th District

Court, Harris County, Texas is hereby reopened and the matter is returned to active status on the

Court's docket for a new trial on the merits.

        All other relief requested in Defendant's Motion to Set Aside the Default Judgment or to

Declare Void Judgment is hereby denied.

        Signed on the _ _ day of _ _ _ _ _, 2015.


                                                                            Judge Presiding




#414832
273548-01588



ORDER                                                                                          PAGEl




            Appellee Wells Fargo Bank, NA's Motion to Dismiss Appeal and Motion for Immediate Issuance of Mandate 000004